DETAILED ACTION

EXAMINER’S REMARKS
It is noted that several rejections are made with respect to 35 USC 112(b) below as being unclear.  Examiner rejects the claims under 35 USC 103(a) with the best attempt at interpreting what is actually being claimed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “said capsule having an axial axis defining an axial direction and being round in cross section to said axial axis” in liens 2-3.  It is unclear 
Claim 3 recites the limitation “said passageway wall thickness” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “a passageway bottom wall thickness” as recited in Claim 1, lines 28-29.
Claim 3 recites the limitation “an intercalary plane” in line 6.  It is unclear what is meant by the term “intercalary” in the context of the claim.
Claim 4 recites the limitation “a passageway side wall” in line 3.  It is unclear if this refers to “a passageway side wall” recited in Claim 1, line 21 or to an entirely different passageway side wall.
Claim 4 recites the limitation “said downstream surrounding passageway sidewall” in line 6.  There is insufficient antecedent basis for the passageway sidewall to be disposed downstream.
Claim 7 recites the limitation “a distance between said recesses at a closest point is a value corresponding to said weakened thickness” in lines 7-9.  It is unknown what is meant by this limitation.
Claim 11 recites the limitation “whereby at a closest point between said two recesses are formed two surfaces oblique relative to said axial axis and are oriented at least approximately parallel along a preferential rupture extension that presents said weakened thickness” in lines 5-8.  It is unknown what is meant by this limitation.  Two oblique surfaces by geometrical definition cannot be oriented at least approximately parallel to any surface.
Claim 13 recites the limitation “extending for between 348° and 325°” in line 4.  It is unknown what angles are being claimed since no point of reference is recited.
Claim 14 recites the limitation “an intercalary region” in line 6.  It is unclear what is meant by the term “intercalary” in the context of the claim.
Clarification is required.
Claims 2, 5-6, 8-10, and 12 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 2005/0084569.
Regarding Claim 1, Hu et al. discloses a capsule capable of preparing an edible product on a brewing device (‘569, Paragraph [0068]).  The capsule necessarily has an axial axis defining an axial direction.  The capsule is round in cross section (cup shaped) (‘569, Paragraph [0038]).  The capsule comprises a first construction element having a container form with a side wall and a closed bottom and an open top with an interior collection volume for holding a single portion of an edible substance (coffee) (‘569, Paragraph [0065]) and a second construction element (lid 121) having a lid form that is structure to sealingly cover the open top (‘569, Paragraph [0113]) and confining the interior collection volume of the first construction element providing an entry flow passageway to the interior collection volume of the first construction element.  The second construction element (lid 121) comprises an entry wall part having a disk shape with an exterior upstream surface, and exterior downstream surface, and a prevailing wall thickness between two planes that are on a respective one of the exterior upstream and exterior downstream surfaces and are transverse to the axial axis of the capsule when covering the open top of the first construction element.  The entry wall part comprises a rigid material (‘569, Paragraph [0114]) and has a passageway (tortuous path) provided with a circular shape (‘569, Paragraph [0140]), a passageway bottom wall (layer 210) having an upstream oriented side and a downstream oriented side in the axial direction and a passageway side wall (lip 123) disposed centered relative to the axial axis of the capsule.  The passageway bottom wall (layer 210) has a weakened 
Further regarding Claim 1, the limitations “for preparing an edible product on a brewing device,” “for holding a single portion of an edible substance,” “that is structured to sealingly cover said open top and thereby confine said interior collection volume of said first construction element and to provide an entry flow passageway to the interior collection volume of said first construction element,” “when covering the open top of the first construction element,” “adapted to break under a given upstream flow pressure,” and “thereby facilitating an opening of said passageway bottom wall when impinged by a pressurized upstream flow” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Hu et al. teaches using the 
Regarding Claim 2, Hu et al. discloses the passageway bottom wall (layer 210) being provided as a reduction of the prevailing wall thickness on a region of circular shape and disposed centered relative to the entry wall part and the weakened material region (passages 212, 213) being provided in a region having the passageway wall thickness in the proximity of a region having the prevailing wall thickness (‘569, FIG. 22).
Regarding Claim 3, Hu et al. discloses the passageway bottom wall (layer 210) having a passageway wall thickness that corresponds to a thickness reduction of the prevailing wall thickness of the entry wall part wherein the passageway bottom wall (layer 210) develops on an intercalary plane between the exterior upstream and downstream surfaces of the entry wall part and the passageway bottom wall (layer 210) is provided disposed closer to the upstream oriented surface than to the downstream oriented surface of the entry wall part (‘569, FIG. 22).
Regarding Claim 4, Hu et al. discloses the passageway bottom wall (layer 210) being surrounded downstream by a passageway side wall (lip 123) that extends beyond the plane on the downstream exterior surface of the entry wall part so that the pressurized flow through the weakened material region is deflected and at least the downstream surrounding passageway side wall is formed along an oblique region (‘569, FIG. 2) relative to the direction of the axial axis (‘569, FIG. 22).
Regarding Claim 5, Hu et al. discloses the weakened material region being provided along at least most part of a circumferential perimeter and presents a first and 
Regarding Claim 6, Hu et al. is silent regarding the first weakened thickness being between 0.05 and 0.20 times the passageway bottom wall thickness of the passageway bottom wall.  However, limitations relating to the size of the first weakened thickness with respect to the passageway bottom wall thickness is not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  Hu et al. discloses weakened thickness areas that allows the beverage to pass through.  The recitation of the relative thickness ratios of the first weakened thickness to the passageway bottom wall thickness does not provide any non-obvious functional difference over Hu et al.
Regarding Claim 7, Hu et al. discloses the weakened material region corresponding to the region between a first recess provided on the upstream oriented side of the passageway bottom wall and a second recess provided on the downstream oriented side of the passageway bottom wall whereby each of the recesses develops along a transversal direction along a circumferential alignment and develops in an axial direction so that a distance between the recesses at a closest point is a value corresponding to the weakened thickness (‘569, FIG. 22).
Regarding Claim 8, Hu et al. discloses the weakened region being a region between two recesses in mutually opposing sides of the passageway bottom wall whereby the recesses present a different shape (circle and line) (‘569, FIG. 22).
Regarding Claim 9, Hu et al. discloses the weakened material region being a region extending between two recesses on the passageway wall that presents different 
Regarding Claim 10, Hu et al. discloses the weakened material region being provided as the region extending between two recesses on the passageway bottom wall (layer 210) that present maximum depths that develop in different planes at least approximately parallel to the axial axis (‘569, FIGS. 19 and 22).
Regarding Claim 11, Hu et al. discloses the weakened material region being provided as the region between two recesses disposed in opposing sides of the passageway bottom wall (layer 210) and presenting at least one oblique surface relative to the axial axis (‘569, FIGS. 3A, 19, and 22).
Regarding Claim 12, Hu et al. discloses the weakened material region being provided as the region between two recesses on opposite sides of the passageway bottom wall (layer 210) whereby the recess disposed on the upstream oriented side is formed at least partially closer than the recess disposed on the downstream oriented side with reference to the axial axis (‘569, FIGS. 19 and 22).
Regarding Claim 13, Hu et al. is silent regarding the weakened material region having a first weakened thickness that develops along a circumferential arch formed with respect to the axial axis and extending for between 348° and 325°.  However, the configuration of the claimed shape of the first weakened thickness is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the first weakened thickness was significant in view of In re Dailey,
Regarding Claim 14, Hu et al. discloses a recess region provided on the upstream oriented side of the flow entry wall pat whereby the recess region develops from a second circumferential alignment in the proximity of the passageway wall that defines an intercalary region between the recess region and the passageway bottom wall (layer 210) whereby the recess region presents a recess wall thickness that is smaller than the prevailing wall thickness and bigger than the passageway bottom wall thickness of the passageway wall and an intercalary region that presents an intercalary wall thickness that is bigger than the passageway bottom wall thickness of the passageway bottom wall and bigger than the wall thickness of the recess wall of the recess region (‘569, FIGS. 19 and 22).
Further regarding Claim 14, the limitations “so that said passageway bottom wall is deflected when the pressurized flow breaks said weakened material region”” are limitations with respect to the intended use of the capsule and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of copending Application No. 16/468,462.  Art that reads on Claims 1-14 of the ’462 copending application also reads on Claims 1-14 of the instant invention.
This is a provisional nonstatutory double patenting rejection.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 and 16 of copending Application No. 16465,183.  Art that reads on Claims 1-13 and 16 of the ’183 copending application also reads on Claims 1-14 of the instant invention.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive.
Applicant argues on Page 15 of the Remarks with respect to the rejection of Claim 3 under 35 USC 112(b) that the term “intercalary” is understood to be a “time period inserted between other” and that the use in the claim is intended to mean that the plane in not flat but has an inserted projection as shown in FIGS. 8-10.
Examiner argues that applicant provides a definition of “intercalary” as a time period.  It is unknown what a time period means in the context of a plane.  A plane is not defined by a period of time.  Additionally, though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claimed in view of Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (MPEP § 2111.01.II.).  The claims do not specify an inserted projection to be required.  Therefore, the rejection of “intercalary” as being unclear under 35 USC 112(b) has been maintained.
Examiner notes that the remaining issued previously raised under 35 USC 112(b) that were explicitly discussed by applicant on Pages 12-19 of the Remarks (except regarding the term “intercalary” in Claim 3) were addressed and are no longer unclear.  Those particular rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant argues on Pages 21-22 of the Remarks with respect to the rejection of Claim 1 to 35 USC 103(a) that Hu teaches a lid 121 in FIG. 14 that does not have a circular passageway as claimed or a passageway bottom or a weakened material region in a bottom wall that is circumferential and adapted to break under a given upstream flow pressure.
Examiner notes that the embodiment of FIG. 22 is being relied upon to teach the Claim 1 limitations regarding a circular passageway and a weakened material region in a bottom wall that is circumferential and adapted to break under a given upstream flow pressure.  The rejection does not rely upon FIG. 14 to teach these limitations.  Therefore, this argument is not found persuasive.
Applicant argues on Page 22 of the Remarks that there appears to be insufficient thickness for a passageway to be placed in lid 121 of Hu and applicant alleges that since the lid is thin it would not be “rigid” as claimed .  Applicant continues that lid 121 is on the discharge side while the second construction is on the inflow side and that the lid is intended to be penetrated by a pin and not to break along a fault line.
Examiner argues that there is a passageway in passages 212 and 213 as shown in FIG. 22 of Hu.  Furthermore, it is noted that the elected claims are directed towards a capsule product and not to a method of using the capsule.  The discharge side and inflow side is dependent on how the capsule is used but does not provide any structural features as to the claimed capsule.  Furthermore, applicant’s statement that the lid is intended to be penetrated by a pin and not to break along a fault line are intended use limitations of how the capsule is to be used.  It is noted that Claim 1 does not recite “a fault line.”  Applicant argues limitations not commensurate in scope with the claims.  Furthermore, Examiner does not agree applicant’s assertion that the lid is thin is not “rigid.”  A “rigid” lid does not require a specific thickness.  The claims do not specify any particular thickness of the lid.  Hu teaches the openable member flexing without breaking the interconnecting regions (‘569, Paragraph [0138]).  The fact that the lid openable member does not break under low pressure reads on the lid being rigid.  Therefore, these arguments are not found persuasive.
Examiner notes that the Double Patenting rejection with respect to 16/474,676 and 16/473,703 have been withdrawn since the ‘676 and ‘703 applications have been abandoned.
Applicant alleges that Page 23 of the Remarks with respect to the Double Patenting rejections to 16/468,462 has been traversed based on a Terminal Disclaimer that will be filed.
Examiner notes that no Terminal Disclaimer has been received.  Therefore, the Double Patenting rejection has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792